Case 1:19-cv-01328-GBD Document 18-1 Filed 04/03/19 Page 1 of 3




Exhibit A
                     Case 1:19-cv-01328-GBD Document 18-1 Filed 04/03/19 Page 2 of 3
     National Recovery Solutions, LLC                                                                    CURRENT CREDITOR
     PO BOX 322                                                                                   US ASSET MANAGEMENT INC
     Lockport, NY 14095-0322                                                                          ORIGINAL CREOITOR
     www.nrsecurepay.com
                                                                                                         SfIiIB PRIVATE EO LO
     Hours of    ODeration: 8am - gom EST Mondav - Fndav                       ACCOUNT INFO               MASTER NUMAER
                  '         8am - 5fm EST Saturdiy                         5852s00007025609                   E34840
                                                                                                                                       AMOUNT OUE
                                                                                                                                               $26,610.58
    Tetephone                  1-8ss{;774o2o
-                                                    Neootiate Your Ovyn Settlemenl Onlinel
                                  You can visit U 4ld.0lseculepAyje![ and use the Smart Negotiator
                    Make an offer without the hassle of s eakin to a live colleclor. Create a lan that works for                           u!

    August 29, 2018
    Dear JEAN M PETTAWAY.

-   US ASSET MANAGEMENT INC has Purchased the above referenced account that you originally opened with SMB
    PRIVATE ED LO and has placed your accounl with our agency for collection.
    At this time, National Recor-eolSolutions will accept S21,288.46 as settlement in full for the above-mentioned account.
    Please contact us at 1{55$77.{026 to make paymenl arrangements, or to discuss lhis matter further. You can liio visit
    our.website, wvw.nrsecureoav.com, and yiew tfe optons available to resolving your account. This offer is time sensitive
    and must be received in our office on or b€fore 10ltgl201E.
                                                                                        Should you have any further questions regarding this
    opportun      please contact our         ce      v
     Unless you notify lhis office within 30 days afler receiing this nolice that you dispute the validity ol the debt or anv Dorlion
    lhereof, lhis office will assume this debt isvalid. lt you notify this olfice in writinq within 30 davi that the account isin
    disPute, this otr ce will obtain verification of the detil or obtain a apy of a judombnt and mail iou a coov of such iudoment ot
    verificalion. lf you reguest ol this ofiice in wriling within 30.days aft-er recAiviig this notice, tliis office iill provicld yo-u the
    name and address of the otiginal crcditor if differcnl from the currenl creditot.-
    This is an attempt to collect a debt. Any information obtained will be used for that purpose. This is a communication from a
    debl collector.
    Sincerely,
    Adam Wertman
    Sr. Acoount Speciaiist

    New York Citv Residents: The c.mpany's New York City Department of Consumer Affairs Collection agency number is:
    1246081

    As of the date of this letter, you owe $26,610.58. Because of inlerest, late charges, and other charges that may vary from
    day to day, the amount due on the day you pay may be greater. Hence, if you pay the amount shown above, an adjustment
    may be necessary after we receive your check, in which event we will inform you before depositing the check for coilection.



                       IMPORTANT INFORMATION CAN BE FOUNO ON THE BACK OF THIS PAGE...
                                                   t_eJ!q_!94oJ!_g]{192 in the enclosect 9!!9_@-UtJt1

       35A RUST LANE                                                       NATIONALIRfC9VERY-SOLUTIONS OFFERS EASY PAY ENT OPTIONS
       BOERNE, TX 78006-8202                                                       PAY oNLttlE Now . pAy by PHONE . pAy by ttlA-
                                                                                 Check lronoy Order Visa Mastgrcard Amoric.n Exprers
                                                                                                           REGAROING                              -
                                                                                                        S]rlA PRNATE ED LO
                                                                            MASTER NUMBER                 AMOUNT DUE
                                                                                 E34840                    $26,610.58                      $




                                 1   M8'A{1-1K8,AM40036-2
      IItlhrIIrh,r,tllhtttl,llht,thft tllrilt,l,iltIr,l,,,l
       JEAN M PETTAWAY
       1556 UNIONPORT RD                                 lfi$x:                   r,tl,t,,,lhtht,,l,lttil,It,l,lhtlhilt,,h,[,,ilttlilt,h
       ERONX NY .lM62-7813                               ffi                      NATIONAL RECOVERY SOLUTIONS, LLC
                                                                                  PO BOX 322
                                                                                  LOCKPORT NY 14095-0322
                       Case 1:19-cv-01328-GBD Document 18-1 Filed 04/03/19 Page 3 of 3




  For further information, write the undersigned or call 1-855-677-4026.

 Debt collectors, in accordance with the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., are prohibited from
 engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited to:
        (i) the use or threat of violence;
        (ii) the use of obscene or profane language; and
        (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

 If a creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the
 following types of income from being taken to pay the debt:
          1. Supplemental security income, (SSI);
          2. Social security;
          3. Public assistance (welfare);
          4. Spousal support, maintenance (alimony) or child support;
          5. Unemployment benefits;
          6. Disability benefits:
          7. Workers' compensation benefits;
          8. Public or private pensions;
          9. Veterans' benefits;
          10. Federal student loans, federal student grants, and federal work study funds; and
          11. Ninety percent of your wages or salary earned in the last sixty days.




1 MB   .A-01-LKB-AM-00036-2
                                                                                                                      NRSS
